DETAILED ACTION
 	This Office Action corresponds to the response filed on 07/26/2021 in which Claims 1-20 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
	Response to Arguments
1.	In view of the response filed on 07/26/2021, applicant’s arguments in pages 7-9 of the REMARKS with respect to the rejection under 35 U.S.C § 103(a) have been fully considered. Especially the following arguments in the remarks are persuasive: “..Shah2 does not teach or suggest features like "signal converter," "unique hash," "compare the hash file," "sound card," "compare the voice pattern," which are relied on in Shah by the Office Action to teach the above mentioned features in claim 1. In addition, nowhere in Shah2 teaches or suggests the above mentioned features in claim 1." 
	In view of the aforesaid amendments and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 04/15/2021 are hereby withdrawn. 
 				Allowable Subject Matter
2.	  Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 9, and 17 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Shah (US 20180336286 A1, prior art on the record) discloses a blockchain-enabled system that includes a plurality of wearable devices and a cloud gateway agent server. The cloud gateway agent server receives and aggregates user generated electronic data associated with a user and acquired without user intervention from one of the plurality of wearable devices located separately, wherein the user generated electronic data comprises a plurality of computer executable data files residing in the plurality of wearable devices. The system further includes an electronic record repository database communicatively coupled with the cloud gateway agent server and stores the plurality of computer executable data files and metadata associated with the plurality of computer executable data files. The system includes a processing circuit that performs natural language processing and metadata analysis of the plurality of computer executable data files to identify user verified computer executable data files and user unverified computer executable data files from among the plurality of computer executable data files (Shah, Paragraph 0007).
 	Furthermore, Shah discloses a rules engine communicatively coupled with the processing circuit and that executes a set of programmable rules including dictionary references, and user verification references to govern user approval, the metadata analysis and the natural language processing, wherein the rules engine determines the verification of the user verified computer executable data files by applying rules regarding user approval for different types of electronic data (Shah, Paragraph 0008). 
  	Stattenfield (US 20070136741 A1, cited in PTO-892) discloses methods and apparatuses to detect and process a repeating content are described. The repetition in the content is determined. Then the repeating content is identified thereby providing the ability to remove or to not present the repeating content. The repeating content may be removed while the information about the repeating content is preserved. An identified repeating content may be used to identify the repeating content in other content. Segments in the content are allocated. The segments are processed to yield an identifier for each of the segments. Identifiers in a sequence of the segments are compared with the identifiers in the sequence of the segments that have been processed. The repeating portion in the content is identified as a repeating content if the identifiers in the sequence of the segments match with the identifiers in the sequence of the segments that have been processed (Stattenfield, Abstract)
  	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards a method for using multilayered authentication mechanisms, combined with hashing functions, to provide increased security and accuracy in identification of a user. One example is using facial biometric data as input to a hash function. 

 	Independent claims 9 and 17 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 9, and 17 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 

					Conclusion	
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498